Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-62426-CIV-SINGHAL

  BRIGIDA ELLIOTT,

        Plaintiff,

  v.

  BARBEQUE INTEGRATED, INC.,

       Defendant.
  _________________________________________/

                                           ORDER

        THIS CAUSE is before the Court on the Plaintiff’s Motion for Conditional Class

  Certification Pursuant to the FLSA (“Motion to Certify Class”) (DE [40]). Defendant

  responded (“Response”) (DE [45]) and Plaintiff has submitted a reply memorandum (DE

  [51]). Additionally, before this Court is Defendant Barbeque Integrated, Inc.’s Motion to

  Exclude Declarations Submitted by Plaintiff in Support of Her Motion for Conditional

  Certification (DE [47]). This Court heard very well-presented oral argument from counsel

  on March 23, 2020. Accordingly, the matter is ripe for review.

  I.    BACKGROUND

        Plaintiff Brigida Elliott (“Plaintiff”) claims she and other similarly-situated persons

  are wrongfully classified as exempt employees under the Fair Labor Standards Act

  (“FLSA”) and consequently have not been paid overtime. Plaintiff worked as a salaried

  Kitchen Manager and Service Manager at two locations of Defendant Barbeque

  Integrated, Inc’s (“Defendant”) Smokey Bones restaurants in Massachusetts, United

  States. Smokey Bones is a casual dining bar and grill that operates sixty-eight restaurant
Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 2 of 6



  locations nationwide. Plaintiff alleges that, at each location, Smokey Bones employs a

  General Manager who has “discretion to decide—and do[es] decide—what work needs

  to be completed in their own restaurants, including how the work should be assigned to

  which employees and how the employees should be compensated for that work.” (Pl.’s

  Mot. (DE [40-1]), at 10). Smokey Bones restaurants also employ a Kitchen Manager,

  Service Manager, and Bar Manager (collectively “Managers”), which perform different

  jobs and have different duties and responsibilities.

         Plaintiff’s Amended Complaint (DE [30]) alleges Smokey Bones wrongfully

  classified the Managers as exempt from overtime even though the work they perform

  does not meet the level of managerial responsibility required by the FLSA. In the instant

  Motion to Certify Class (DE [40]), Plaintiff requests that the Court enter an order

  conditionally certifying a nationwide class of all Managers who worked at any of the sixty-

  eight Smokey Bones locations across the country within the three-year statute of

  limitations (September 30, 2016 through September 30, 2019). See also (Pl.’s Mot. (DE

  [40-12]), Ex. 11). Defendant objects to the conditional certification of the proposed class

  arguing Plaintiff has not provided facts to show Managers across the nation have an

  interest in joining the class.

  II.    LEGAL STANDARD

         A district court has discretion in deciding whether to certify a class under 29 U.S.C.

  § 216(b). Morgan v. Fam. Dollar Stores, 551 F.3d 1233, 1260 (11th Cir. 2008). However,

  this discretion is not unfettered as the court “must apply the proper legal standards for

  authorizing a § 216(b) collective action and for determining what similarly situated

  means.” Id. The FLSA allows a plaintiff to bring a collective action on behalf of himself




                                               2
Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 3 of 6



  and other similarly situated employees. See 29 U.S.C. § 216(b). To maintain a collective

  action under the FLSA, therefore, plaintiffs must demonstrate that they are similarly

  situated. See Anderson v. Cagle’s Inc., 488 F.3d 945, 952 (11th Cir. 2007).

         The purposes of 29 U.S.C. § 216(b) collective actions are “(1) reducing the burden

  on plaintiffs through the pooling of resources, and (2) efficiently resolving common issues

  of law and fact that arise from the same illegal conduct.” Morgan, 551 F.3d at 1264–65

  (citing Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 170 (1989)). A class action

  brought under the FLSA, unlike a class action pursuant under Rule 23 of the Federal

  Rules of Civil Procedure (“Rule 23”), depends on the active participation of those plaintiffs

  who affirmatively opt-in to the action. See 29 U.S.C. § 216(b) (“No employee shall be a

  party plaintiff to any such action unless he gives his consent in writing to become such a

  party and such consent is filed in the court in which such action is brought.”).

         Certification of a class, in the initial stage, “authorizes either the parties, or the

  court itself, to facilitate notice of the action to similarly situated employees.” Morgan, 551

  F.3d at 1259 (citing Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir.

  2001)). The Eleventh Circuit has sanctioned a two-stage approach to manage § 216(b)

  actions. Morgan, 551 F.3d at 1260. The first stage is commonly called the “notice stage”

  or “conditional certification.” Hipp, 252 F.3d at 1214. The second stage occurs if the

  Defendant moves to decertify the class, typically near the end or close of discovery.

  Morgan, 551 F.3d at 1261. The key to starting a collective action, however, “is a showing

  that there is a similarly situated group of employees.” Morgan, 551 F.3d at 1259 (citations

  omitted).




                                                3
Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 4 of 6



         At the “conditional certification” stage, a plaintiff has the burden of showing a

  reasonable basis for their claims and the existence of other similarly situated employees.

  Morgan, 551 F.3d at 1260. See e.g., Anderson, 488 F.3d at 952; Grayson v. K Mart

  Corp., 79 F.3d 1086, 1097 (11th Cir. 1996). “The FLSA itself does not define how similar

  the employees must be before the case may proceed as a collective action.” Morgan,

  551 F.3d at 1259. The Eleventh Circuit has described the standard for “similarly situated”

  as not particularly stringent, fairly lenient, and flexible. Hipp, 252 F.3d at 1214, 1218,

  1219. “Plaintiffs need show only that their positions are similar, not identical, to the

  positions held by the putative class members.” Hipp, 252 F.3d at 1217 (citations omitted).

  Nonetheless, there must be more than “only counsel’s unsupported assertions that FLSA

  violations [are] widespread and that additional plaintiffs would come from other stores.”

  Haynes v. Singer Co., 696 F.2d 884, 887 (11th Cir. 1983).

  III.   DISCUSSION

         Plaintiff argues she meets the low burden for conditional certification. Specifically,

  Plaintiff cites to the affidavits of other employees attached to the Motion to Certify (DE

  [40]). In Defendant Barbeque Integrated, Inc.’s Motion to Exclude Declarations Submitted

  by Plaintiff in Support of Her Motion for Conditional Certification (DE [47]), Defendant

  argues this Court should exclude such declarations because Plaintiff presents testimony

  and information that Defendant had requested in discovery.

         Defendant argues Plaintiff has not established the prerequisites under 29 U.S.C.

  § 216(b) to conditionally certify a collective action. Plaintiff argues that the proposed class

  is similarly situated because they were all subject to the same policies and duties.

  According to Plaintiff, Smokey Bones is not a franchise and it maintains uniform policies




                                                4
Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 5 of 6



  across each of its sixty-eight restaurants. As support for this assertion, Plaintiff points to

  the corporate nationwide job descriptions for Managers. See (Pl.’s Mot. (DE [40-6–9]),

  Ex. 5–8). Defendant disagrees and argues while Plaintiff relies on those job descriptions,

  she admits she performed duties outside of those descriptions and simultaneously fails

  to make any factual showings that others did the same. Plaintiff contends that such

  showing may be made with affidavits of other employees who desire to opt-in, however,

  the only affidavit Plaintiff provides (other than her own) is of an unverified expert, Randal

  G. O’Neal, as proof of systemic violations against unnamed similarly situated persons.

         This Court concludes that conditional certification of a nationwide class of

  Managers is not warranted in this case.           While Plaintiff has produced evidence of

  nationwide Smokey Bones’ job descriptions for Managers, Plaintiff fails to indicate such

  job descriptions required the performance of non-exempt work by exempt employees.

  Instead, Plaintiff references just two Smokey Bones locations, in Massachusetts, where

  she was the employed Manager. See Morgan, 551 F.3d at 1260–61 (citing Haynes, 696

  F.2d at 887 (finding that there must be more than “only counsel’s unsupported assertions

  that FLSA violations [are] widespread and that additional plaintiffs would come from other

  stores.”). “Courts in this district have held that the existence of just one other co-worker

  who desires to join in is sufficient to ‘rais[e] the Plaintiff’s contention beyond one of pure

  speculation.’” Bennett v. Hayes Robertson Grp., Inc., 880 F. Supp. 2d 1270 (S.D. Fla.

  2012) (citation omitted); see also Izquierdo v. Solar Bear Servs., 2017 WL 606347 (S.D.

  Fla. Feb. 15, 2017). Here, Plaintiff’s argument that Defendant should produce the names

  and dates of employment is an improper burden shift at this preliminary stage. See

  Morgan, 551 F.3d at 1260 (holding that plaintiffs bear the burden of demonstrating a




                                                5
Case 0:19-cv-62426-AHS Document 58 Entered on FLSD Docket 05/29/2020 Page 6 of 6



  “reasonable basis” for a claim of class-wide discrimination.) (citations omitted).

  Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Plaintiff’s Motion for Conditional Class

  Certification Pursuant to the FLSA (DE [40]) is DENIED. Furthermore, the Defendant

  Barbeque Integrated, Inc.’s Motion to Exclude Declarations Submitted by Plaintiff in

  Support of Her Motion for Conditional Certification (DE [47]) is DENIED AS MOOT.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 29th day of

  May 2020.




  Copies furnished to counsel of record via CM/ECF




                                           6
